PUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 11-1314


CENTRO TEPEYAC,

                  Plaintiff – Appellee,

          v.

MONTGOMERY COUNTY; MONTGOMERY COUNTY COUNCIL,        in   its
capacity as the Montgomery County Board of Health,

                  Defendants – Appellants,

          and

MONTGOMERY COUNTY DEPARTMENT OF HEALTH AND HUMAN SERVICES;
MARC HANSEN, Acting County Counsel,

                  Defendants.


                                No. 11-1336


CENTRO TEPEYAC,

                  Plaintiff – Appellant,

          v.

MONTGOMERY COUNTY; MONTGOMERY COUNTY COUNCIL,        in   its
capacity as the Montgomery County Board of Health,

                  Defendants – Appellees,

          and

MONTGOMERY COUNTY DEPARTMENT OF HEALTH AND HUMAN SERVICES;
MARC HANSEN, Acting County Counsel,
                Defendants.


Appeals from the United States District Court for the District
of Maryland, at Greenbelt. Deborah K. Chasanow, Chief District
Judge. (8:10-cv-01259-DKC)


ARGUED:   December 6, 2012                 Decided:   July 3, 2013


Before TRAXLER, Chief Judge, and WILKINSON, NIEMEYER, MOTZ,
KING, GREGORY, SHEDD, DUNCAN, AGEE, DAVIS, KEENAN, WYNN, FLOYD,
and THACKER, Circuit Judges.


Affirmed by published opinion.   Judge King wrote the majority
opinion, in which Chief Judge Traxler and Judges Wilkinson,
Motz, Gregory, Duncan, Davis, Keenan, Wynn, Floyd, and Thacker
joined.   Judge Wilkinson wrote a concurring opinion.    Judge
Niemeyer wrote a dissenting opinion, in which Judges Shedd and
Agee joined.


ARGUED:   Clifford  Lee   Royalty,  COUNTY   ATTORNEY’S    OFFICE,
Rockville, Maryland, for Appellants/Cross-Appellees.      Mark L.
Rienzi, COLUMBUS SCHOOL OF LAW, CATHOLIC UNIVERSITY OF AMERICA,
Washington, D.C., for Appellee/Cross-Appellant.   ON BRIEF: Marc
P. Hansen, County Attorney, Edward B. Lattner, Chief, Division
of Human Resources & Appeals, COUNTY ATTORNEY’S OFFICE,
Rockville, Maryland, for Appellants/Cross-Appellees.    Steven H.
Aden, Matthew S. Bowman, M. Casey Mattox, ALLIANCE DEFENSE FUND,
Washington, D.C.; Robert Destro, COLUMBUS SCHOOL OF LAW,
CATHOLIC UNIVERSITY OF AMERICA, Washington, D.C.; John R. Garza,
GARZA, REGAN & ASSOCIATES, Rockville, Maryland; Robert Michael,
SHADOAN,   MICHAEL  &   WELLS  LLP,  Rockville,   Maryland,    for
Appellee/Cross-Appellant.




                                2
KING, Circuit Judge:

     These       cross-appeals         demand      our    review       of   the    district

court’s    decision         to   preliminarily         enjoin        enforcement      of   one

portion    of    a    Montgomery       County        Resolution       requiring       limited

service    pregnancy         resource        centers     to    post    signs      disclosing

(1) that      “the        Center      does     not     have      a     licensed       medical

professional         on    staff,”     and    (2) that        “the    Montgomery      County

Health Officer encourages women who are or may be pregnant to

consult    with       a    licensed    health      care       provider.”        See    Centro

Tepeyac v. Montgomery Cnty., 779 F. Supp. 2d 456, 469-72 (D. Md.

2011).          The       injunction     encompasses           the     second      statement

compelled by the Resolution, but not the first one — leaving no

party to this dispute fully satisfied.                           Because the district

court acted well within its discretion, however, we affirm its

decision. 1




     1
       These appeals were initially heard by a three-judge panel
of our Court. The panel majority affirmed the district court’s
preliminary injunction decision with respect to the Resolution-
mandated second statement, but reversed as regards the first.
See Centro Tepeyac v. Montgomery Cnty., 683 F.3d 591 (4th Cir.
2012).   The panel opinion was subsequently vacated, however,
with the grant of rehearing en banc.      See Centro Tepeyac v.
Montgomery Cnty., No. 11-1314(L) (4th Cir. Aug. 15, 2012).



                                               3
                                              I.

                                              A.

      On February 2, 2010, the Montgomery County Council, acting

as the Montgomery County Board of Health, adopted the Resolution

at   issue,      No.    16-1252.       See    J.A.        198-200. 2     The   Resolution

applies to limited service pregnancy resource centers, defined

therein as

      an organization, center, or individual that:

              (A)      has a primary purpose to provide pregnancy-
                       related services;

              (B)      does    not   have    a    licensed                  medical
                       professional on staff; and

              (C)      provides information about pregnancy-related
                       services, for a fee or as a free service.

Id. at 199.         The Resolution requires each such center to “post

at least 1 sign in the Center” making the specified disclosures,

i.e.,     that      “the   Center      does        not    have   a     licensed   medical

professional on staff,” and that “the Montgomery County Health

Officer encourages women who are or may be pregnant to consult

with a licensed health care provider.”                        Id.      The sign must be

“written      in       English   and    Spanish,”           “easily     readable,”    and

“conspicuously posted in the Center’s waiting room or other area

where individuals await service.”                   Id.

      2
       Citations herein to “J.A. __” refer to the contents of the
Joint Appendix filed by the parties in these appeals.



                                              4
     The      Resolution         relays       the   County         Council’s      finding,

following a December 1, 2009 public hearing, “that requiring a

disclaimer for certain pregnancy resource centers is necessary

to   protect       the       health    of    County    residents.”             J.A.    198.

Explaining that finding, the Resolution identifies the Council’s

“concern [as being] that clients may be misled into believing

that a Center is providing medical services when it is not,” and

that “[c]lients could therefore neglect to take action (such as

consulting a doctor) that would protect their health or prevent

adverse consequences, including disease, to the client or the

pregnancy.”        Id.

     The      Montgomery         County      Department       of    Health     and     Human

Services      is       charged       with    “investigat[ing]           each     complaint

alleging      a        violation      of     [the     Resolution]        and      tak[ing]

appropriate        action,      including      issuing    a    civil     citation      when

compliance cannot be obtained otherwise.”                     J.A. 200.        Prior to a

citation, however, the Department must “issue a written notice

ordering the Center to correct the violation within either” “10

days of the notice” or “a longer period that the Department

specifies     in       the   notice.”        Id.      Where    there     are    “repeated

violations” of the Resolution, “[t]he County Attorney may file

an   action       in     a   court    with    jurisdiction         to   enjoin       [those]

violations.”        Id.



                                              5
                                               B.

       On May 19, 2010, Centro Tepeyac initiated this 42 U.S.C.

§ 1983 action in the District of Maryland, claiming that the

Resolution is unconstitutional as applied and on its face, under

both     the     First     and    Fourteenth              Amendments.           The      Complaint

identifies        Centro     Tepeyac          as      a      not-for-profit           corporation

operating a limited service pregnancy resource center located in

the    Silver     Spring    area       of    Montgomery            County.         See   Complaint

¶¶ 11, 45-47.          According to the Complaint, Centro Tepeyac “does

not charge women for its services,” which include “pregnancy

testing,       referral     services,          and          confidential        discussion          of

pregnancy       options,”        plus       “information           on    parenting,”         “post-

abortion       guidance,”        and    “practical            support      in      the     form     of

diapers, baby clothes and other needed items.”                                     Id. ¶¶ 12-13.

The Complaint asserts that Centro Tepeyac “does not refer or

provide     for    abortion”           or    birth-control              services      other       than

“abstinence       and     natural       family         planning.”            Id.    ¶ 14.         The

Complaint       also     alleges,       inter         alia,    that       the   Resolution          is

discriminatorily “aimed at pro-life pregnancy resource centers”

such as Centro Tepeyac, and that the Resolution forces Centro

Tepeyac    “to     suggest       that       [it       is]    not     qualified        to    discuss

pregnancy options or to provide help to pregnant women.”                                           Id.

¶¶ 30,     50.         Attached        as    exhibits         to    the     Complaint         are    a

declaration of Centro Tepeyac’s Executive Director corroborating

                                                  6
several of the Complaint’s factual allegations; an unofficial

version     of    the       Resolution;         a       press      release          issued          by    the

Montgomery        County         Council       announcing           its        adoption         of        the

Resolution; and miscellaneous documents, including portions of

the Resolution’s legislative record.

      The Complaint seeks preliminary and permanent injunctions

barring   enforcement             of   the     Resolution,             as      well       as    monetary

damages     and    litigation          costs.             With      the        Complaint,            Centro

Tepeyac   filed        a    memorandum         in       support     of        its    request         for    a

preliminary injunction.                In response, on June 3, 2010, the four

defendants — including Montgomery County and the County Council

(together,       the       “County”)       —    submitted            an       opposition            to    the

preliminary       injunction           request,           combined          with      a    motion           to

dismiss     the     Complaint          pursuant           to       Federal          Rule       of     Civil

Procedure    12(b)(6)            for   failure          to     state      a    claim       upon          which

relief    can     be       granted.        The          sole    exhibit         to    the       County’s

submission was a copy of the Resolution as adopted.                                        Thereafter,

on June 10, 2010, Centro Tepeyac filed a freestanding motion for

a   preliminary        injunction.              The       district            court       conducted         a

motions hearing on July 23, 2010, and issued its preliminary

injunction decision on March 15, 2011.

      In these interlocutory cross-appeals, the County contests

the   district      court’s        decision         to       the   extent       that       it       enjoins

enforcement       of       the   Resolution’s            compelled            pronouncement              that

                                                    7
“the Montgomery County Health Officer encourages women who are

or   may   be   pregnant      to   consult      with    a    licensed       health    care

provider.”       See    Centro     Tepeyac,     779     F.   Supp.     2d    at    471-72.

Meanwhile, Centro Tepeyac challenges the decision insofar as it

leaves in place the Resolution’s requirement for limited service

pregnancy resource centers to disclose that “the Center does not

have a licensed medical professional on staff.”                             See id.     We

possess jurisdiction over these appeals pursuant to 28 U.S.C.

§ 1292(a)(1) (providing, in pertinent part, that “the courts of

appeals     shall      have      jurisdiction          of    appeals        from     . . .

[i]nterlocutory orders of the district courts . . . granting,

continuing, modifying, refusing or dissolving injunctions”). 3



                                          II.

                                          A.

      We   review      for   abuse   of   discretion         the   district        court’s

preliminary     injunction         decision.          See    Dewhurst        v.    Century

      3
       Also by its March 15, 2011 decision, the district court
granted in part the defendants’ Rule 12(b)(6) motion, dismissing
Centro Tepeyac’s First and Fourteenth Amendment claims against
the Montgomery County Department of Health and Human Services
and County Attorney Marc Hansen.    See Centro Tepeyac, 779 F.
Supp. 2d at 461.    The court refused, however, to dismiss the
same claims as to the remaining two defendants, whom we refer to
as the “County.” See id. at 461-69. Apparently recognizing the
limits of our jurisdiction over these interlocutory appeals, the
parties do not challenge the disposition of the Rule 12(b)(6)
motion.



                                          8
Aluminum Co., 649 F.3d 287, 290 (4th Cir. 2011).                     As we have

expounded,

       [t]he decision to issue or deny a preliminary
       injunction is committed to the sound discretion of the
       trial court.   That decision will not be disturbed on
       appeal unless the record shows an abuse of that
       discretion, regardless of whether the appellate court
       would, in the first instance, have decided the matter
       differently.

Quince Orchard Valley Citizens Ass’n v. Hodel, 872 F.2d 75, 78

(4th Cir. 1989).        In conducting our assessment, “we review the

district court’s factual findings for clear error and review its

legal conclusions de novo.”           Pashby v. Delia, 709 F.3d 307, 319

(4th Cir. 2013).         We may find an abuse of discretion if the

court “appl[ied] an incorrect preliminary injunction standard,”

“rest[ed]      its   decision    on   a   clearly      erroneous   finding    of   a

material fact,” or “misapprehend[ed] the law with respect to

underlying issues in litigation.”                Quince Orchard Valley, 872

F.2d   at    78   (internal     quotation     marks    omitted).     Simply   put,

however, the court committed no such error here.

       First of all, the district court recognized the principle

that “[a] preliminary injunction is an extraordinary remedy.”

Centro Tepeyac, 779 F. Supp. 2d at 469 (internal quotation marks

omitted); see Direx Israel, Ltd. v. Breakthrough Med. Corp., 952

F.2d 802, 811 (4th Cir. 1991) (“Federal decisions have uniformly

characterized the grant of interim relief as an extraordinary

remedy      involving   the   exercise      of   a    very   far-reaching    power,

                                          9
which is to be applied only in the limited circumstances which

clearly    demand       it.”    (alteration           and    internal      quotation    marks

omitted)).          The        court       also       appropriately          employed       the

preliminary      injunction       standard           recently       spelled     out   by   the

Supreme Court in Winter v. Natural Resources Defense Council,

Inc., 555 U.S. 7 (2008).               Under the Winter standard, the movant

“must establish [1] that he is likely to succeed on the merits,

[2] that he is likely to suffer irreparable harm in the absence

of preliminary relief, [3] that the balance of equities tips in

his     favor,    and    [4]     that      an        injunction      is    in   the    public

interest.”       555 U.S. at 20.

      Assessing the merits of Centro Tepeyac’s claims, pertinent

to the first Winter factor, the district court focused on the

First    Amendment       theory       “that     the    Resolution         requires    [Centro

Tepeyac] to say something it might not otherwise say” and thus

constitutes a content-based regulation of speech.                                See Centro

Tepeyac, 779 F. Supp. 2d at 462 & n.5 (citing Riley v. Nat’l

Fed’n of the Blind of N.C., Inc., 487 U.S. 781, 795 (1988)

(“Mandating      speech        that    a   speaker          would   not    otherwise       make

necessarily alters the content of the speech.”)).                                 The court

observed    that    content-based           speech       regulations        ordinarily     are

subject to strict scrutiny, but that lesser degrees of scrutiny

may apply where the speech at issue is, inter alia, commercial

or professional.           See id. at 462-68; see also, e.g., Turner

                                                10
Broad. Sys., Inc. v. FCC, 512 U.S. 622, 642 (1994) (explaining

that “[l]aws that compel speakers to utter or distribute speech

bearing    a        particular       message    are    [generally]      subject       to    the

[most exacting scrutiny]”); Zauderer v. Office of Disciplinary

Counsel        of     the     Supreme     Court,      471    U.S.     626,      651    (1985)

(recognizing          that    disclosure       requirements        aimed   at    misleading

commercial speech need only survive rational basis scrutiny, by

being “reasonably related to the State’s interest in preventing

deception of customers”); Cent. Hudson Gas & Elec. Corp. v. Pub.

Serv. Comm’n of N.Y., 447 U.S. 557, 566 (1980) (concluding that

restrictions           on     nonmisleading          commercial      speech      concerning

lawful     activity           must      withstand      intermediate         scrutiny,        by

“directly advanc[ing]” a “substantial” governmental interest and

being    “no[]        more    extensive      than     is    necessary      to   serve      that

interest”); Moore-King v. Cnty. of Chesterfield, Va., 708 F.3d

560,     569        (4th    Cir.     2013)     (“Under      the    professional       speech

doctrine,       the        government    can    license      and    regulate     those      who

would provide services to their clients for compensation without

running afoul of the First Amendment.”).

       Because it could not determine otherwise on the undeveloped

record before it, the district court was constrained to accept

that     the        speech     regulated        by    the    Resolution         is    neither

commercial nor professional.                   In that regard, the court observed

that the County had not yet “taken any definite position as to

                                                11
whether the Resolution regulates commercial speech,” and that

there   currently       was    “no       indication    that    [Centro      Tepeyac]    is

acting out of economic interest.”                   Centro Tepeyac, 779 F. Supp.

2d at 463.      The court also noted that, “[e]ven if some aspects

of [Centro Tepeyac’s] speech were categorized as commercial, the

facts alleged suggest that such commercial speech would at least

be ‘intertwined with [fully protected] speech,’” in any event

triggering strict scrutiny.                Id. at 464 n.7 (quoting Riley, 487

U.S. at 796).       Further, the court deemed it impossible to rule

“at this stage that the Resolution is merely a regulation of a

profession with incidental effects on speech.”                       Id. at 467.

     Thus applying strict scrutiny, the district court proceeded

to analyze whether “the Resolution is ‘1) narrowly tailored to

2) promote a compelling government interest.’”                         Centro Tepeyac,

779 F. Supp. 2d at 468 (quoting PSINet, Inc. v. Chapman, 362

F.3d 227, 233 (4th Cir. 2004)).                     Starting with the compelling

interest question, the court determined that “[i]t may be that

the government has a compelling interest in ensuring that its

citizenry    are   able       to    obtain    needed       medical    care,”   and   that

“[t]he interest in ensuring patients obtain appropriate medical

care might fall within the ambit of the state’s broader interest

in   preserving     public          health.”          Id.    (citing,       inter    alia,

Varandani    v.    Bowen,          824     F.2d     307,     311     (4th   Cir.     1987)

(recognizing,      in    the       due    process     context,       “the   government’s

                                             12
compelling       interest       in       assuring     safe    health     care      for    the

public”)).

       Nevertheless,          the     district       court    also     concluded,         with

regard    to    narrow    tailoring,         that    the     County    had    “not    shown,

based on the facts alleged in the complaint, that the second

portion    of    the     disclaimer         required    by    the     Resolution,        which

‘encourages women who are or may be pregnant to consult with a

licensed health care provider,’” is narrowly tailored to promote

the County’s compelling interest.                    Centro Tepeyac, 779 F. Supp.

2d at 468 (citing United States v. Playboy Entm’t Grp., Inc.,

529 U.S. 803, 813 (2000) (“If a less restrictive alternative

would serve the Government’s purpose, the legislature must use

that    alternative.”)).              The    court     was    particularly         concerned

that,    in    light     of   the     first       compelled    statement       (that     “the

Center does not have a licensed medical professional on staff”),

the second statement may constitute “unneeded speech,” because

the    County’s    interest         in    ensuring     that    women    will    not      forgo

medical treatment “might be satisfied once women were aware that

[a     pregnancy       resource          center     does]     not     staff    a     medical

professional.”         Id.      Additionally, the court noted that “several

options less restrictive than compelled speech could be used to

encourage        pregnant           women     to      see     a      licensed        medical

professional,” citing as examples that the County “could post

notices    [in     its    own    facilities]         encouraging       women    to    see   a

                                              13
doctor” or “launch a public awareness campaign.”                           Id. at 469

n.9.

       On    the    other    hand,   the   district       court    ruled     that   “the

record is at least colorable at this stage to suggest that [the

first portion of the Resolution-mandated disclaimer] is narrowly

tailored       to   meet     the   [County’s       stated]     interest.”       Centro

Tepeyac, 779 F. Supp. 2d at 471.                   The court explained that the

first       compelled    statement     merely       notifies      patients    “that   a

licensed       medical      professional      is    not   on   staff,”     “does     not

require any other specific message,” and “in neutral language

states the truth.”           Id.     Moreover, the court indicated that the

existing evidence was altogether inadequate to demonstrate that

less restrictive alternatives proposed by Centro Tepeyac “would

be at least as effective in achieving the legitimate purpose

that the [Resolution] was enacted to serve.”                      See Reno v. ACLU,

521 U.S. 844, 874 (1997).

       Consequently,        the    district     court     determined     that   Centro

Tepeyac had failed to satisfy its burden of showing, as to the

initial factor of the Winter preliminary injunction standard,

that the Resolution’s first compelled statement “will fail to

survive strict scrutiny review.”                   Centro Tepeyac, 779 F. Supp.

2d at 471; cf. Beal v. Stern, 184 F.3d 117, 130 (2d Cir. 1999)

(“We are not prepared to find on this record that appellants

have shown a clear likelihood of success on the merits of either

                                           14
[First Amendment] claim.           As to narrow tailoring, we simply do

not have sufficient evidence to determine whether means chosen

by the [government] are substantially broader than necessary.”).

But because Centro Tepeyac had demonstrated likely success on

the merits of its First Amendment claim with respect to the

second   compelled     statement,     the     court     continued     its   Winter

analysis with respect to that portion of the Resolution.

      Addressing    the    second    Winter    factor     (the   likelihood       of

irreparable harm), the district court acknowledged that, “‘in

the context of an alleged violation of First Amendment rights, a

plaintiff’s claimed irreparable harm is inseparably linked to

the likelihood of success on the merits of plaintiff’s First

Amendment   claim.’”        Centro   Tepeyac,    779     F.   Supp.   2d    at   471

(quoting WV Ass’n of Club Owners & Fraternal Servs., Inc. v.

Musgrave, 553 F.3d 292, 298 (4th Cir. 2009)); see Newsom ex rel.

Newsom v. Albemarle Cnty. Sch. Bd., 354 F.3d 249, 261 (4th Cir.

2003) (“[T]he Supreme Court has explained that ‘loss of First

Amendment    freedoms,       for     even     minimal     periods      of    time,

unquestionably constitutes irreparable injury.’” (quoting Elrod

v. Burns, 427 U.S. 347, 373 (1976))).                 Recognizing that there

was “no reason to depart from the ordinary rule in this case,”

the   district     court    ruled    that     Centro     Tepeyac      had   “shown

irreparable harm.”        Centro Tepeyac, 779 F. Supp. 2d at 471.



                                       15
       The district court jointly considered the third and fourth

Winter     factors           (the    balance      of    equities       and     the        public

interest), invoking precedent deeming those “factors established

when there is a likely First Amendment violation.”                              See Centro

Tepeyac, 779 F. Supp. 2d at 471-72.                           That precedent counsels

that “a state is in no way harmed by issuance of a preliminary

injunction which prevents the state from enforcing restrictions

likely to be found unconstitutional.                     If anything, the system is

improved     by     such      an    injunction.”       Giovani     Carandola,         Ltd.    v.

Bason, 303 F.3d 507, 521 (4th Cir. 2002) (internal quotation

marks omitted).              It also teaches that “upholding constitutional

rights surely serves the public interest.”                       Id.

       Having concluded that Centro Tepeyac satisfied each of the

four     Winter     factors          with    respect     to    the     second       compelled

statement,        the    district       court       enjoined     enforcement         of     that

portion of the Resolution only.                       The court specified that the

County     “will        be     enjoined       from     enforcing       the    Resolution’s

requirement       that       [limited       service    pregnancy       resource       centers]

post   a     sign    indicating         that     ‘the    Montgomery          County       Health

Officer encourages women who are or may be pregnant to consult

with a licensed health care provider.’”                        Centro Tepeyac, 779 F.

Supp. 2d at 472.                  That is, consistent with its determination

that   the    second         compelled       statement    likely       is     not    narrowly

tailored     because         it     constitutes      “unneeded     speech,”         the    court

                                               16
prohibited the County from requiring any center (and not merely

Centro Tepeyac) to make such disclosure.                See United States v.

Stevens, 130 S. Ct. 1577, 1587 (2010) (instructing that facial

invalidation    is   appropriate       where   “no     set    of   circumstances

exists under which [the law] would be valid, or [where the law]

lacks any plainly legitimate sweep,” and, alternatively, where

“a   substantial        number   of    [the      law’s]       applications     are

unconstitutional,       judged   in   relation    to    the    [law’s]     plainly

legitimate     sweep”     (citations    and    internal        quotation     marks

omitted)). 4

     4
       Additionally, the district court considered and rejected
Centro Tepeyac’s contention that the Resolution should be
preliminarily enjoined for being unconstitutionally vague.     See
Centro Tepeyac, 779 F. Supp. 2d at 470 (recognizing that “[a]
potentially vague law that interferes with First Amendment
rights deserves greater scrutiny ‘because of its obvious
chilling effect on free speech’” (quoting Reno, 521 U.S. at
872)). The court determined that, although “[a] regulation may
be deemed impermissibly vague if it ‘fails to provide people of
ordinary intelligence a reasonable opportunity to understand
what conduct it prohibits,’” id. (quoting Hill v. Colorado, 530
U.S. 703, 732 (2000)), Centro Tepeyac’s allegation of undefined
phrases in the Resolution (such as “has a primary purpose” and
“medical-related   services”)   was  insufficient   to   establish
vagueness, id. at 470-71. As the court explained, “[a] failure
by a statute to define all of its terms does not necessarily
render it impermissibly vague.”     Id. at 471 (citing Rose v.
Locke, 423 U.S. 48, 50 (1975) (“Even trained lawyers may find it
necessary to consult legal dictionaries, treatises, and judicial
opinions before they may say with any certainty what some
statutes may compel or forbid.”)).    The court emphasized that,
“[e]ven when a regulation implicates the First Amendment,
‘perfect   clarity   and   precise  guidance   have   never   been
required.’” Id. (quoting Ward v. Rock Against Racism, 491 U.S.
781, 794 (1989)).


                                       17
        In these circumstances, we cannot say that the district

court in any way abused its discretion.                         The court applied a

correct        preliminary          injunction      standard,        made       no    clearly

erroneous findings of material fact, and demonstrated a firm

grasp     of    the    legal        principles      pertinent    to       the     underlying

dispute.        Indeed,       we    commend    the    court    for    its       careful      and

restrained analysis.

                                              B.

      Our good dissenting colleagues — who condemn the district

court’s decision not to enjoin the first compelled statement —

clearly “would, in the first instance, have decided the matter

differently”; that is no justification, however, for reversal.

See Quince Orchard Valley, 872 F.2d at 78.                      As the Supreme Court

has   instructed,           where    a   preliminary      injunction        is       under   an

interlocutory          examination,       determining         whether       the      district

court    abused       its    discretion       “is   the   extent     of     our      appellate

inquiry.”        See Doran v. Salem Inn, Inc., 422 U.S. 922, 934

(1975).        The dissenters simply fail to grasp that controlling

principle       when    they        suggest    that    our    affirmance          herein     is

incompatible with today’s separate opinion in another Maryland

pregnancy center-compelled disclosure case — a case that, unlike

this one, came before us only after the district court entered a

permanent injunction on the basis of a summary judgment award.

See Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor of

                                              18
Balt., No. 11-1111(L), slip op. at 60-61 (4th Cir. July __,

2013) (en banc) (explaining that, because “the district court

improperly      denied    the     City     essential     discovery    and    otherwise

flouted the Federal Rules of Civil Procedure . . . , we vacate

the judgment and remand for further proceedings”).

      Meanwhile, the dissenters search in vain for a legal error

to call an abuse of discretion.                      First, invoking the Supreme

Court’s    decision       in     Riley,     the    dissenters      assert    that    the

district     court      erred        “by   dividing     its    assessment     of     the

Resolution and approving one sentence but not the other.”                           Post

at 28 (Niemeyer, J., dissenting).                  Riley, however, is irrelevant

to the question of whether a court may evaluate separately the

constitutionality of two parts of a disclosure requirement.                           See

Riley,    487    U.S.    at    796    (addressing      different     issue   of     “what

level of scrutiny to apply” where compelled speech is commercial

but   “inextricably       intertwined         with    otherwise     fully    protected

speech”).       Furthermore, upon careful consideration, the district

court     soundly       determined         “that     there    is   nothing    in     the

Resolution       to     dispel       [Maryland’s]      ordinary      presumption      of

severability.”          Centro Tepeyac, 779 F. Supp. 2d at 470 (citing

Montrose Christian Sch. Corp. v. Walsh, 770 A.2d 111, 129 (Md.

2001), for the proposition that, “[u]nder Maryland law, there is

a strong presumption that if a portion of an enactment is found

to be invalid, the intent of the legislative body is that such

                                             19
portion be severed” (alterations and internal quotation marks

omitted)).

      The dissenters also posit that the district court’s narrow

tailoring rulings on the first and second compelled statements

were inconsistent, in that “the court appropriately tested the

second   sentence’s     constitutionality      against    a    range   of    less-

restrictive alternatives” that “applied equally to” the first.

Post at 28.       In doing so, the dissenters obscure the court’s

primary reason for its second-compelled-statement ruling:                    that

the   first   compelled   statement    appeared    to     render   the      second

“unneeded speech.”      Centro Tepeyac, 779 F. Supp. 2d at 468.

      Finally,    the   dissenters    assert    that     the   district     court

erroneously deemed the first compelled statement to be narrowly

tailored solely because it is “‘neutral’” and “‘true.’”                       See

post at 29.      But the court’s actual reasoning was this:

      As discussed above, the interest in public health and
      access to medical care may be described as compelling.
      And, the record is at least colorable at this stage to
      suggest that the disclaimer is narrowly tailored to
      meet the interest:     only requiring those [limited
      service pregnancy resource centers] to post a notice
      that a licensed medical professional is not on staff.
      It does not require any other specific message and in
      neutral language states the truth.

Centro Tepeyac, 779 F. Supp. 2d at 471.                The district court’s

reasoning is entirely consistent with the principle, recognized

by the court, see id. at 468, that “[a]ction taken to remedy an

‘evil’ will be considered ‘narrowly tailored if it targets and

                                      20
eliminates no more than the exact source of the evil it seeks to

remedy.’”     Columbia Union Coll. v. Clarke, 159 F.3d 151, 157 n.2

(4th Cir. 1998) (quoting Frisby v. Schultz, 487 U.S. 474, 485

(1988)).      Accordingly, there is no merit to the dissenters’ view

that    the    court   “misapprehend[ed]   the    law     with   respect   to

underlying issues in litigation.”          See Quince Orchard Valley,

872 F.2d at 78 (internal quotation marks omitted).



                                   III.

       Pursuant   to   the   foregoing,    we    affirm    the   preliminary

injunction decision rendered by the district court.

                                                                    AFFIRMED




                                    21
WILKINSON, Circuit Judge, concurring:

      I concur in Judge King’s opinion affirming the district

court’s decision to preliminarily enjoin the second disclaimer

mandated by the Montgomery County Resolution but not the first.

Compelled speech is not an all-or-nothing matter, and this case

illustrates why.              Because the dangers of compelled speech are

real and grave, courts must be on guard whenever the state seeks

to   force     an     individual      or    private    organization         to   utter   a

statement       at    odds     with   its    most     fundamental     beliefs.         See

Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor & City

Council      of      Balt.,    No.    11-1111       (4th    Cir.    2013)     (en    banc)

(Wilkinson, J., dissenting).                But in exercising its broad police

power to regulate for the health and safety of its citizens, the

state must also enjoy some leeway to require the disclosure of

the modicum of accurate information that individuals need in

order     to      make    especially         important      medical     and      personal

decisions.

      The      first     disclosure        mandated    by   the    Montgomery       County

Resolution -- that a center “does not have a licensed medical

professional on staff” -- falls within the bounds of the state’s

authority to safeguard its citizens’ welfare.                         It requires the

centers      merely      to     state      both   briefly     and     accurately      the

professional credentials of their staff rather than to present

abortion and birth control as viable options right at the outset

                                             22
of    their   personal     interactions      with        their     clients     and

notwithstanding their beliefs to the contrary.                  And it relies on

the common-sense notion that pregnant women should at least be

aware of the qualifications of those who wish to counsel them

regarding what is, among other things, a medical condition.

      Pregnancy can be a time of great joy and anticipation --

for both parents.      But it can also be a time of apprehension and

medical anxiety.      I thus do not think it remiss for the state to

require organizations like Centro Tepeyac to provide a scrap of

accurate medical information to pregnant women at what can be a

fraught moment, information that can neutrally assist with their

search for licensed medical care.

      My   esteemed   colleagues    on    both     sides   of     this   question

insist upon seeing the Baltimore Pregnancy Center case and the

Centro Tepeyac case as the same, but they decidedly are not.                   In

the   Baltimore    case,   the     Center    was       forced    to   convey   an

ideologically      freighted     message,    one        directly      referencing

abortion in a manner directly contrary to the Center’s views.

In the Centro Tepeyac case, the required disclosure involved a

scintilla     of    manifestly     neutral       and     medically       accurate

information in a manner likely to reach the intended recipient.

While my dissenting colleague complains that other sources, such

as “internet sites, bookstores, or houses of worship . . . are

left unregulated,” a woman would be far less likely to turn to

                                     23
these sources under the impression that she would find there

personal   interaction    with     a   “licensed   medical    professional.”

Post at 36.

     For pregnancy centers like those in Baltimore and Centro

Tepeyac,   opposition     to     abortion    and    support    for     healthy

pregnancies are core values.           Seen in this light, the compelled

speech in Baltimore involves the state imprinting its ideology

on an unwilling speaker.       The compelled speech in Centro Tepeyac

involves   the   de      minimis       exercise    of   the    basic     state

responsibility to protect the health of its citizens, nowhere

more so than in periods of possible confusion and stress.

     This distinction makes all the difference.                In Wooley v.

Maynard, 430 U.S. 705, 715 (1977), the Court quite explicitly

noted that state action “which forces an individual . . . to be

an instrument for fostering public adherence to an ideological

point of view” was unacceptable under the First Amendment.                And

W. Va. State Bd. of Educ. v. Barnette, 319 U.S. 624 (1943),

rested on the principle that the state cannot press ideological

speech onto the lips of nonconforming individuals.                The state

tried to do exactly this in the Baltimore case, but it did not

overstep in the upheld disclosure here.

     These two cases underscore the drawbacks of addressing in

stark absolutes a problem that is one of degree and gradation.

The fact that litigants bring before courts a set of strongly

                                       24
competing interests and strenuously opposing views does not mark

the perspective of either side as illegitimate.            On a problem

this difficult, courts should not fall off the cliff in either

direction.

     For these reasons, I think the first disclaimer mandated by

the Resolution is permissible.       And for the reasons given by the

district court, I also agree with its decision to preliminarily

enjoin   the   second   disclaimer   as   an   unconstitutional   form   of

compelled speech.




                                     25
NIEMEYER, Circuit Judge, dissenting:

     The Montgomery County Council enacted, at the urging of

pro-choice     groups,     Resolution          16-1252,       requiring      pregnancy

centers that provide pregnancy advice but not medical services

to display a sign on their premises, stating that “the Center

does not have a licensed medical professional on staff” and “the

Montgomery County Health Officer encourages women who are or may

be pregnant to consult with a licensed health care provider.”

All of the pregnancy centers in Montgomery County that provide

abortions have licensed medical professionals on staff.                            The

Resolution addressed the County Council’s concern that clients

of pregnancy centers without licensed medical professionals are

being “misled into believing that a Center is providing medical

services when it is not.”

     Centro     Tepeyac     is     a     nonprofit      pregnancy      center      that

provides     information    about        pregnancy      and    other   services      to

pregnant     women.        The    center       does     not,     however,     provide

abortions,     comprehensive           birth    control,       or    other    medical

services, nor does it have any licensed medical professional on

staff.     Shortly after Resolution 16-1252 was enacted, Centro

Tepeyac    commenced     this    action      challenging       the   law   under    the

First Amendment.

     In its assessment of the Resolution, the district court

appropriately     noted     that       the     entire     mandated     message     was

                                          26
compelled      speech     and     was        therefore      content-based.            Centro

Tepeyac v. Montgomery Cnty., 779 F. Supp. 2d 456, 462 (D. Md.

2011).     Recognizing that commercial speech is subject to a lower

level    of   scrutiny,     the        court    found       that   Resolution        16-1252

applied at least in part to noncommercial speech and therefore

was subject to strict scrutiny.                      Id. at 463-65.           In applying

strict scrutiny to the entire mandated speech, the court said,

“[I]t    cannot    be     said    as     a    matter     of    law     that    the    entire

Resolution      was     narrowly       tailored        to     promote    [the     County’s

compelling     government        interest       in   preserving        public   health].”

Id. at 468.

      As far as this analysis went, the district court applied

established       First     Amendment          jurisprudence.             But     then    it

abandoned that course when it divided the mandated speech and

assessed each sentence independently.                    As to the first sentence,

the   court    found    that      it    was    narrowly       tailored    to    serve    the

government’s interest in public health and therefore was likely

constitutional, explaining that “[i]t does not require any other

specific      message     [than    to     announce       that      a   licensed      medical

professional is not on staff] and in neutral language states the

truth.”       Centro Tepeyac, 779 F. Supp. 2d at 471.                           As to the

second sentence, it found that it was “unneeded” to serve the

government interest, was not “the least restrictive means of

achieving [the] relevant government interest,” and therefore was

                                               27
likely unconstitutional.              Id. at 468-69.             The court backed up

its    assessment       of    the    second        sentence     by        listing    “several

options less restrictive than compelled speech.”                                 Id. at 469

n.9.

       Surprisingly,         the    majority       affirms      the       district       court’s

analysis and judgment, concluding that the court “demonstrated a

firm grasp of the legal principles pertinent to the underlying

dispute.”        Ante, at 18.        But, by dividing its assessment of the

Resolution and approving one sentence but not the other, the

district court effectively and impermissibly rewrote the message

compelled by the Resolution, reducing it to a form that the

court believed would make it constitutional.                               Compounding the

error, the district court engaged in something novel to First

Amendment       jurisprudence       --   a       selective    application           of    strict

scrutiny -- which is inappropriate.                   See Riley v. Nat’l Fed’n of

the Blind of N.C., Inc., 487 U.S. 781, 796 (1988) (“[W]e cannot

parcel    out     the   speech,      applying       one   test       to    one   phrase      and

another test to another phrase”).                     One need only consider the

district court’s entire opinion to see the infirmity.                                    Whereas

the      court     appropriately             tested       the        second         sentence’s

constitutionality            against         a      range       of         less-restrictive

alternatives, it did not do so for the first.                                 In fact, the

alternatives identified by the district court applied equally to

both sentences.         Rather than recognize this basic inconsistency,

                                              28
the majority affirms the analysis without explanation.                              Finally,

the majority approves the inappropriate reasons given by the

district court for upholding the first sentence -- that it was

“neutral”          and     “true”        --     without        providing       any     legal

justification.

      With     its       affirmance,      the       majority      places    itself     in    a

curious      position       in    view    of    its     holding       today   in     Greater

Baltimore Center for Pregnancy Concerns, Inc. v. Mayor & City

Council of Baltimore,               F.3d         , No. 11-1111(L) (4th Cir. July

__, 2013) (en banc).              In Greater Baltimore Center, the majority

concluded that the plaintiffs had not demonstrated, as a matter

of law, that an ordinance compelling certain pregnancy centers

to post a sign stating that the center did not provide or refer

for   abortion       was    unconstitutional,              because    facts    as    to    the

applicability        of     the    ordinance         and    its    effect     were    either

disputed      or     factually      undeveloped.             The     record    in    Greater

Baltimore Center contained the full legislative history.                                  Yet,

in this case, where the Resolution mandates similarly, although

less explicitly, that the pregnancy center post a sign about the

limitations of its services, the majority affirms the district

court’s conclusion that the order is likely unconstitutional as

a   matter    of     law,   based    on       the    same    record    that    existed      in

Greater Baltimore Center.



                                               29
       By affirming the district court’s decision, the majority

effectively         approves     novel        and    erroneous        First       Amendment

principles.         It upholds the ruling that one sentence of the

compelled speech is likely unconstitutional while the other is

likely constitutional, even though both are mandated and are

subject to strict scrutiny.               It also approves an analysis that

is    internally     inconsistent.            If    the    second   sentence          was   not

narrowly tailored because it was not the least restrictive means

of serving the County’s interests, so must the first sentence

not     be   the      least     restrictive          means     available,             as    the

alternatives identified by the district court applied equally to

both sentences.         And finally, the majority approves the totally

new    and   legally    inappropriate          reasons      given     by    the    district

court    for    finding        that     the    first       sentence        satisfied        the

narrowly-tailored test -- that the mandated speech was “neutral”

and “true.”

       As does the majority, I would affirm the district court’s

conclusion that Resolution 16-1252 compelled speech; that it is

subject to strict scrutiny; and that, as a whole, it is not

narrowly tailored to serve the government’s asserted compelling

interests.      But I would also conclude that even if the first

sentence were considered independently, it is unconstitutional

for    the   same    reasons     that    the       whole   message     and      the    second

sentence     taken    alone     are   unconstitutional.              In    my     view,     the

                                              30
district court “misapprehend[ed] the law” with respect to (1)

its   authority         to    parse    the    compelled        message       and    (2)    its

conclusion that the first sentence was narrowly tailored.                                  See

Quince Orchard Valley Citizens Ass’n, Inc. v. Hodel, 872 F.2d

75, 78 (4th Cir. 1989).                 Because of these legal errors, its

ruling amounted to an abuse of discretion.                       See id.



                                              I

      As a matter of background, Centro Tepeyac is a Montgomery

County     nonprofit         corporation      that        provides        information      and

services    to     pregnant         women,   including        free    pregnancy       tests,

diapers,    baby    clothes,         parenting         assistance,     and    confidential

conversations       about       pregnancy         options.          Critically,       Centro

Tepeyac does not provide abortions, comprehensive birth control,

or any other medical services, and it does not, therefore, have

licensed    medical          professionals        on    staff.       It    commenced      this

action     challenging         Resolution         16-1252,       contending        that    the

Resolution compels it to speak in a manner that it would not

otherwise choose to speak and therefore violates its First and

Fourteenth Amendment rights.

      Resolution        16-1252       requires         that   all   pregnancy       centers,

defined    as    those        (1)   having    “a       primary      purpose    to    provide

pregnancy-related services”; (2) not having “a licensed medical

professional       on    staff”;      and    (3)       providing     “information         about

                                             31
pregnancy-related services, for a fee or as a free service,”

conspicuously display a sign, stating that “the Center does not

have    a   licensed      medical     professional       on    staff”    and    “the

Montgomery County Health Officer encourages women who are or may

be pregnant to consult with a licensed health care provider.”                      A

violation of the Resolution is punishable as a Class A civil

violation.



                                        II

       At the outset, I agree with the district court and the

majority    that    the   entire     Resolution,    as    well   as     the    second

sentence alone, likely violates Centro Tepeyac’s First Amendment

rights.     I would go further and conclude additionally that when

the first sentence is considered alone, it also violates Centro

Tepeyac’s First Amendment rights.

       All agree that the first sentence compels speech and that

it is subject to strict scrutiny.                  But then, in determining

whether the first sentence was narrowly tailored, the district

court accepted as compelling the County’s stated interest in

addressing    its      concern      “that    clients     may    be    misled     into

believing that a Center is providing medical services when it is

not” and concluded:

       As discussed above, the interest in public health and
       access to medical care may be described as compelling.
       And, the record is at least colorable at this stage to

                                        32
       suggest that the disclaimer is narrowly tailored to
       meet the interest:    only requiring those [pregnancy
       centers] to post a notice that a licensed medical
       professional is not on staff. It does not require any
       other specific message and in neutral language states
       the truth.

Centro Tepeyac, 779 F. Supp. 2d at 471 (emphasis added).                     This

conclusion about how the first sentence is narrowly tailored is

undoubtedly inconsistent with First Amendment principles.

       The   first     reason   the    district   court   gave   --   that    the

required speech “does not require any other specific message” --

is merely a positive evaluation about the content of the speech,

essentially concluding that a pregnancy center should not find

it troubling to speak the message.                But this overlooks that

Centro Tepeyac does indeed object to being compelled to speak

this mandated statement, for reasons relating to its mission.

The    record   also    shows   that    several   other   pregnancy    centers

likewise objected to the mandated sign during hearings on the

Resolution.     More specific to First Amendment jurisprudence, the

court overlooked the fact that mandating speech is a content-

based restriction on speech that infringes freedom by merely

denying the regulated pregnancy centers’ right to not speak at

all.     See Riley, 487 U.S. at 796-97 (“[T]he First Amendment

guarantees ‘freedom of speech,’ a term necessarily comprising

the decision of both what to say and what not to say”).                 “[T]he

government, even with the purest of motives, may not substitute


                                        33
its judgment as to how best to speak for that of speakers and

listeners.”        Id. at 791.

       The second reason the district court gave for finding the

first      sentence      was      narrowly      tailored      was    that    the    mandated

speech speaks “the truth” in neutral language.                          But this is also

not    a   legitimate        or    sufficient         justification       for     compelling

speech.         As the Supreme Court stated, “[The] general rule, that

the speaker has the right to tailor the speech, applies not only

to expressions of value, opinion, or endorsement, but equally to

statements of fact,” Hurley v. Irish-American Gay, Lesbian, &

Bisexual Group of Boston, 515 U.S. 557, 573 (1995), even if the

compelled statements are factually accurate, see Riley, 487 U.S.

at 797-98.

       In addition to its flawed analysis of the first sentence,

the    district      court      made     another      First    Amendment         error.   It

failed      to    address       the    available        alternatives        to    compelling

speech.         This is a curious omission, given that the court ably

identified        alternatives           that    rendered        the    second      sentence

unconstitutional.              See Centro Tepeyac, 779 F. Supp. 2d at 469

n.9.       In    fact,    the     very    same       available      alternatives     to   the

second sentence also apply to the first.                               This alone should

require      reversal      of      the    district       court’s       conclusion.        See

Thompson v. Western States Med. Ctr., 535 U.S. 357, 373 (2002)



                                                34
(“If     the     First      Amendment       means      anything,        it     means      that

regulating speech must be a last -- not first -- resort”).

       At bottom, it is clear that the district court failed to

apply the proper First Amendment analysis.

       A correct assessment of whether the Resolution, including

the first sentence of the mandated speech, was narrowly tailored

is a question of law.              See Village of Schaumburg v. Citizens for

a Better Env’t, 444 U.S. 620, 634 (1980) (whether an ordinance

is overbroad is “a question of law that involved no dispute

about the characteristics of” the plaintiff).                              And any casual

assessment       of    the       first    sentence         leads     inevitably      to     the

conclusion that it is not narrowly tailored and therefore is

unconstitutional.

       First,     Resolution         16-1252      (and      its    first     sentence)       is

overinclusive in that it applies to pregnancy centers regardless

of     whether    they       accurately      represent         whether       they    have    a

licensed       medical      professional         on   staff.         See     FEC    v.    Mass.

Citizens for Life, Inc., 479 U.S. 238, 265 (1986) (stating that

the “government must curtail speech only to the degree necessary

to     meet    the     particular        problem      at     hand”     and    “must       avoid

infringing on speech that does not pose the danger that has

prompted regulation”).

       Second,        the    first       sentence     is      underinclusive,            posing

special       problems      in    the    First    Amendment        context     because       it

                                             35
“raises serious doubts about whether the government is in fact

pursuing    the   interest       it       invokes,     rather       than      disfavoring    a

particular speaker or viewpoint.”                         Brown v. Entm’t Merchants

Ass’n, 131 S. Ct. 2729, 2740 (2011); see also City of Ladue v.

Gilleo,     512   U.S.     43,       51    (1994)      (“[A]n       exemption      from     an

otherwise     permissible        regulation          of     speech      may    represent    a

governmental      attempt       to   give      one    side    of    a   debatable    public

question an advantage in expressing its views to the people”

(internal quotation marks omitted)).                       In this case, centers like

Centro Tepeyac are singled out for disfavored treatment while

many other sources that pregnant women may consult for advice --

internet sites, bookstores, or houses of worship -- are left

unregulated, regardless of whether the advice they give comes

from a “licensed medical professional.”                            Where, as here, the

government seeks to burden speech in the name of some public

interest, it must “demonstrate its commitment to advancing this

interest by applying its prohibition evenhandedly.”                               Fla. Star

v. B.J.F., 491 U.S. 524, 540 (1989).

     Third,       there        are    several         available         alternatives        to

compelling speech.         Both the available alternatives on which the

district      court       relied          to        find     the        second     sentence

unconstitutional,         as    well      as    others       not    considered      by    the

district          court,              reflect               Resolution            16-1252’s

unconstitutionality.            First, Montgomery County could speak with

                                               36
its own voice.             It might, for example, use its own resources to

undertake         public         education      campaigns    addressing    the    alleged

dangers      of      pregnancy         centers     or,    more   generally,      promoting

consultations             with     physicians      for    pregnant    women.      Cf.       44

Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 507 (1996) (“It

is perfectly obvious that alternative forms of regulation that

would not involve any restriction on speech would be more likely

to   achieve       the      State’s      goal    of   promotion    temperance.     .    .   .

[E]ducational campaigns focused on the problems of excessive, or

even moderate, drinking might prove to be more effective”).

       As another alternative, the County could produce a document

or website listing local pregnancy centers and noting whether

medical professionals are available at each.                           See Riley, 487

U.S.    at     800    (“[T]he          State    may   itself     publish   the    detailed

financial disclosure forms it requires professional fundraisers

to     file.          This        procedure      would      communicate    the    desired

information          to    the     public      without    burdening    a   speaker     with

unwanted speech”).

       And as yet another alternative, the County could always

pursue    the      option         of   prosecuting       violations   of   laws    against

practicing medicine without a license or laws proscribing false

or deceptive advertising.                   See Riley, 487 U.S. at 800; see also

Nefedro v. Montgomery Cnty., 996 A.2d 850, 863-64 (Md. 2010)



                                                 37
(holding that fraud laws were a less restrictive alternative to

a law prohibiting remuneration for fortune telling).

       Without first trying these or similar options, the County

could    not    have      adopted      a     speech-restrictive             strategy.           See

Thompson, 535 U.S. at 373.

       The majority affirms the district court’s analysis without

recognizing      or    justifying          its    erroneous         application        of     First

Amendment      law.       Rather,      it    abdicates,            noting    that      the    court

demonstrated “a firm grasp of the legal principles.”

       Because        I        conclude          that        Resolution            16-1252       is

unconstitutional          on     its   face,          I    would    affirm       the    district

court’s   conclusion           that    the    second        sentence        of   the    mandated

speech was likely unconstitutional and reverse its conclusion

that    the    first      sentence     could          be   separated        from    the      second

sentence.        Additionally, I would reverse the district court’s

finding that the first sentence was narrowly tailored.

       Judges Shedd and Agee have asked me to show them as joining

this opinion.




                                                 38